Citation Nr: 0903680	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin condition, 
including dermatitis, including as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from May 1966 to 
March 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  


FINDINGS OF FACT

1. Exposure to herbicides, including Agent Orange, may not be 
presumed.

2. The competent medical evidence fails to demonstrate that a 
skin condition manifested during the veteran's active duty 
service or is otherwise related to his active duty service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
due to any herbicide (Agent Orange) exposure therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in September 2005 partially satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the September 2005 letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the September 2005 letter was sent to 
the veteran prior to the January 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
veteran.  Although this notice was sent after the initial 
adjudication of the veteran's claim, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a May 2006 statement 
of the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records and personnel records 
are associated with the claims folder, as are all relevant VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between his skin condition and military service.  In light of 
the absence of any evidence of in-service injuries or 
complaints or competent evidence suggesting a link between 
his current disability and service, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The veteran asserts that he is entitled to service connection 
for a skin condition as a result of exposure to Agent Orange 
during his service in Vietnam.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against his claim and that service connection 
must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

A.  Herbicide Exposure

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 
3.309(e).  Furthermore, VA has determined that a veteran who 
served in the Republic of Vietnam during the Vietnam era, or 
in another specific area during a specific period of time, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  

In the present case, the Board finds that the evidence of 
record is insufficient to establish a presumption of 
herbicide exposure.  In this regard, the veteran's personnel 
records indicate that he served in Korea during the war in 
Vietnam.  The Department of Defense has established that 
certain infantry, armor, and cavalry units of the 2nd and 7th 
Infantry Division were present in Korea during the veteran's 
period of service when Agent Orange was used.  However, the 
current evidence of record, including the veteran's DD-214 
and his personnel records, does not indicate that he was 
assigned to any of the specified units.  Additionally, VA 
requested records relating to possible herbicide exposure 
from the National Personnel Records Center but none were 
found.  There is also no indication that the veteran ever 
served in Vietnam.  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (upheld VA's requirement that a claimant must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  
Accordingly, the Board finds that the evidence of record does 
not create a presumption that the veteran was exposed to 
Agent Orange.

The Board acknowledges that further development might result 
in evidence which establishes that the veteran was exposed to 
Agent Orange during service.  However, a remand to conduct 
such development is unnecessary as the preponderance of the 
evidence is against the establishment of service connection 
for a skin condition as due to herbicide exposure.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  As will be discussed in Parts B and C below, 
the cause of the veteran's disability is not a presumptive 
condition listed under 38 C.F.R. § 3.309(e) and the competent 
evidence fails to demonstrate that the veteran's skin 
condition is otherwise directly related to herbicide 
exposure.  See also Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) (when a veteran is found not to be entitled to 
a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).

B. Presumptive Service Connection as a Result of Herbicide 
Exposure

For VA disability purposes, certain enumerated diseases 
associated with exposure to certain herbicide agents will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2003.  
See Notice, 68 Fed. Reg. 97, 27630-27641 (May 20, 2003).
 
The current medical evidence of records establishes that the 
veteran has been diagnosed with a skin disorder, including 
dermatitis and actinic keratosis.  However, these conditions 
are not among those listed in 38 C.F.R. § 3.309(e).  
Therefore, even if exposure to Agent Orange were established, 
service connection on a presumptive basis would be denied.



C.  Direct Service Connection  

Although the veteran has not presented a diagnosis that would 
establish service connection on a presumptive basis as a 
result of herbicide exposure, his claim does not necessarily 
fail.  In Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994), the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam and elsewhere, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

In this case, there is no indication the veteran's skin 
condition began during his active duty service.  The 
veteran's service treatment records are negative for skin-
related complaints and his separation exam shows normal skin.

Additionally, there is no competent evidence that the 
veteran's current skin condition is related to his active 
duty service.  Current medical evidence establishes a medical 
diagnosis of a skin condition; however, treatment records do 
not offer an explanation as to the origin of the condition.  
The Board acknowledges the veteran's own statements that his 
skin condition is caused by Agent Orange exposure.  However, 
such statements are insufficient upon which to establish a 
relationship between his skin condition and his active duty 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).

In addition to a lack of etiological evidence, the Board 
finds that the more than thirty-year lapse in time between 
the veteran's active service and any verifiable treatment for 
a skin condition weighs against his claims.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Although the veteran mentioned at a VA treatment session in 
July 2005 that he was previously treated for a skin 
condition, the Board has not found evidence of such 
treatment.  Nor is there evidence in the record indicating 
when or where such treatment may have taken place.

In conclusion, the evidence of record does not establish that 
the veteran was exposed to herbicides, including Agent 
Orange, during his active duty service.  Further, even if 
herbicide exposure were established, evidence does not 
demonstrate that the veteran's skin condition is related to 
such exposure or his active duty service in general.  As 
such, the Board finds that a preponderance of the evidence is 
against the veteran's claim.  Therefore, the benefit-of-the-
doubt rule does not apply and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin condition, 
including dermatitis, to include as a result of Agent Orange 
exposure, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


